      Case 4:16-cv-01414 Document 621 Filed on 08/07/19 in TXSD Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al.,              §
On behalf of themselves and all others      §
similarly situated,                         §
                                            §
                    Plaintiffs,             §
                                            §     CIVIL ACTION NO. H-16-1414
VS.                                         §
                                            §
HARRIS COUNTY, TEXAS, et al.,               §
                                            §
                    Defendants.             §

              NOTICE OF TELEPHONE CONFERENCE SETTING

       Parties are advised that a telephone conference has been scheduled for August 8,

2019, at 11:00 a.m., before United States Chief District Judge Lee H. Rosenthal. The phone

number counsel should call for the conference is 713-250-5290. The conference ID is

45550#. The Pin is 13579#.



                                            David Bradley, Clerk


                                            Lisa Eddins
                                            By:
                                                 Lisa Eddins
                                                Case Manager to Chief Judge Lee Rosenthal

Date: August 7, 2019
